﻿The election of Ambassador Samir Shihabi to the presidency of the General Assembly at its forty-sixth session does honour to his diplomatic talents and his experience in this Organisation. It is also eloquent testimony to the distinguished role and place of honour occupied by his country, Saudi Arabia, within the framework of the new facts of world geopolitics. I can assure him that he can count on the full cooperation of our delegation towards the success of his task.
His predecessor, Mr. Guido de Marco, Deputy Prime Minister and Minister of Foreign Affairs and Justice of Malta, conducted the proceedings of the forty-fifth session in a remarkable manner. My delegation therefore associates itself with the words of praise that have been addressed to him by previous speakers.
Since 1982 the Secretary-General's reports on the work of the Organization have not been just an analysis of the international situation but also and above all a series of varied proposals designed to enhance the authority and prestige of the United Nations. Today the renaissance of the United Nations is doubtless the result of a fundamental change in attitude and outlook on the part of States, but it is also and above all the result of so many years of effort by the Secretary-General that has made it possible for our Organization to adapt itself wisely to the needs of the current international situation. We therefore must pay a particular tribute to him for the devotion, diplomatic ingenuity and determination he has always shown in carrying out his delicate task of promoting peace and harmony among peoples.
I could not conclude this brief introduction without expressing the great satisfaction of Cove d'lvoire at seeing the world Organization moving more and more in the direction of universality, with the admission of the new Members: the Democratic People's Republic of Korea, the Republic of Korea, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Federated States of Micronesia and the Republic of the Marshall Islands. I extend to them our warmest congratulations and assure them of our complete readiness to cooperate with them within the framework of our Organization and to maintain relationships of honest cooperation with them.
Cote d'lvoire has always placed the quest for peace among its highest priorities. It has had the honour of serving for a second time in the Security Council, and at a special moment in the history of international relations. During the recent events, the Security Council eloquently demonstrated that, over and above theoretical debates, it was well able to redress critical situations where there had been a breach of the peace or act of aggression. It is solely the logic of peace that has guided us in the positions we have taken on the questions before the Council. We have always preferred responsible language to an excess of verbiage in the Council and a pragmatic and tolerant approach towards the problems, no matter how grave and distressing, that have come before that body.
We have not been able to remain passive when friendly countries have become the victims of unjust aggression, and we have always placed the triumph of right above the mere reconciliation of conflicting interests. We shall therefore leave the Security Council at the end of this year with the profound conviction of having worked in that organ with all our energy, in the service of peace, and of leaving behind us an image of Cote d'lvoire of respect for others and of fraternal love. We should like to thank the friendly countries which supported our candidacy at the time of our election to the Security Counci1.
The current developments in international relations, characterised by the acceleration and wide scope of political and social changes in various parts of the world, have made it clearer with each passing day that we are gradually entering a new era. Indeed, today the cold war is just history and the whole architecture of international relations that developed out of it is now doomed to obsolescence. Henceforth the conduct of foreign affairs will be guided by the powerful factor of cooperation and understanding between the States whose convergence of views and actions has made possible, among other things, the spectacular strengthening of the United Nations in its role as keeper of the peace. In its turn, the climate of confidence thus created has made possible meetings between the leaders of those States. It is on the basis of that confidence that the United States and the Soviet Union have been able to embark on negotiations with a view to concluding various agreements. Both sides have been able to undertake substantial reductions of their arms stockpiles. For example, those spectres of death - the B-52 super-bombers armed with several hundred nuclear warheads - have just been taken off their state of permanent nuclear alert; long- and short-range missiles are beginning to be disarmed; and some nuclear programmes have been abandoned.
The most cherished hope of mankind, the hope for a world of peace without a nuclear threat, has finally been able to take root. Furthermore, the unilateral disarmament which was proclaimed last week without any preliminary negotiation and without any long and arduous dealings where mistrust and suspicion reign, illuminates the state of mind now prevailing in this area. This so-called policy of "example" heralds, if the challenge is accepted by the USSR, a new dawn in the field of disarmament. We are now entitled to think that there now exists a definite dynamic for peace which would promote the peaceful settlement of conflicts and reduce sources of tension.
That is the case in Angola where we are happy to see taking shape on the horizon a settlement of an internal conflict between the MPLA and UNITA that has lasted for 16 years. The cease-fire in force since the signing in Estoril of the agreement which put an end to hostilities, and the holding of elections in the next few months are all chances for a final settlement of this conflict which has caused so much destruction of property and has taken such a toll of human life.
For its part the Government of my country can only welcome the signing of such an agreement for which it spared no effort in order to prevail upon the parties to overcome their ideological differences. With the return of peace, which we hope to be imminent, the people of Angola will finally be able to begin the only struggle worth their efforts, namely, that of the economic and social development of their country.
With regard to the situation in the Western Sahara, the solution to this thorny problem has never seemed so close. Indeed, the cease-fire which was brought about a few weeks ago between the parties to the conflict, creates conditions for the application of the United Nations peace plan which provides, inter alia, for the holding of a referendum. The opportunity will thus be given to the Sahraoui people to take a clear stand on their future. That is why we solemnly and urgently appeal to the various parties to respect the commitments undertaken within the framework of that plan.
The changes which have occurred throughout the world have also had positive repercussions on the development of the internal situation in South Africa. The courageous reforms undertaken by President de Klerk in dismantling the odious system of apartheid have made it possible to embark upon honest cooperation among the different parties in South Africa. It is worth recalling that since 28 April 1971 President Houphouet-Boigny has been advocating the idea of dialogue with South Africa, which alone can promote the development of the internal political situation of that country.
It is both a welcome fact and a major historical event that the first Felix Houphouet-Boigny prize for peace created at the twenty-fifth session of the General Conference of the United Nations Educational, Scientific and Cultural Organization (UNESCO) was awarded by an international jury to Nelson Mandela and de Klerk. We thus appeal urgently to all the protagonists in South Africa to rise to the occasion and to promote as soon as possible the advent of a multiracial, egalitarian, democratic South Africa.
The analysis of the Middle East situation suggests that, particularly in this part of the world, the climate of confidence and understanding which has been established in international relations could have the most favourable repercussions on a solution to the conflict which has rent this part of the world for so long. While it is true that the situation remains very alarming, the fact still remains that chances of a just and lasting solution to this conflict seem better than ever before. 
Indeed, the many initiatives currently under way and aimed at promoting negotiations between the various parties, could lead, we believe, to the holding of an international conference on peace in the Middle East. For its part, Cote d'lvoire would encourage the holding of such a conference to examine the situation overall. It is our wish to see that conference making an effective contribution to a global, just and lasting settlement of the Middle East problem.
Within the same context we very much hope to see the strengthening of peace in Lebanon so that the sons of that country, battered by 15 years of fratricidal war, can finally in union and concord begin the task of national reconstruction so as to make Lebanon its old vibrant self once again.
In Asia too the dynamic of detente has been witnessed. After the more than two decades of fratricidal war that has battered Cambodia we finally note with relief definite signs of a forthcoming settlement of the Cambodian tragedy within the framework of the United Nations.
We would like to welcome here the concerted action of the permanent members of the Security Council and the countries of the Association of South-East Asian Nations (ASEAN) which for so many years have spared no effort to restore peace to that country.
With your permission, Sir, I should like to revert to Africa, more particularly to Liberia, a neighbour of the Cote d'lvoire where for almost two years now a fratricidal conflict has been going on with its toll of material damage and the destruction of human life and which also has caused many refugees to flee to neighbouring countries. In Cote d'lvoire alone there are about 320,000 and the Government and people of our country, with the aid of the United Nations High Commissioner for Refugees, have been trying to give them assistance and support pending their return home.
However, one of the prerequisites for such a return is the restoration of peace and security in Liberia. Since that time all the Heads of State and Government of the countries of the West African subregion within the framework of the Economic Community of West African States (ECOWAS) have been working to that end. Several meetings for peace in Liberia have been held under aegis of that organization, particularly through the Standing Mediation Committee and also the Ad Hoc Committee of Five, of which Cote d'lvoire has the honour to be the President.
The initiatives undertaken within the framework of the work of these two Committees, whose actions are complementary, led to the signing on 17 September 1991 at Yamoussokro of a communiqué whereby the parties reaffirmed their commitment to continue to observe and to strengthen the cease-fire in Liberia. They decided, under the supervision of the ECOWAS Cease-fire Monitoring Group (ECOMOG) to confine troops to zones to be determined and to disarm them. The parties have also decided to set up an electoral commission of five members with a view to organizing and supervising elections in Liberia. They have also agreed to cooperate fully with the "International Negotiations Network (INN)" of the Carter Centre, designed to provide assistance to the organizing of the electoral process.
We hope that the promising process thus begun will be further and more positively developed in the course of the forthcoming meeting in Yamoussokro on 29 October 1991.
If in political terms the climate of confidence and concord which has been established in the international community has made it possible to solve certain conflicts and open the way to the solution of those which still exist, the same does not apply to international economic relations. Indeed, the current situation of the international economy is marked by the appearance of signs of a slow-down more or less everywhere in the world, which constitutes a source of major concern for all the partners of the international community and, particularly, for the developing countries.
The reasons for concern on the part of the developing countries are real and serious and deserve attention. Indeed, the allow-down in economic activity in the industrialised countries, reflected by a real rate of growth of the gross domestic product, which is less than 2 per cent in 1991, would have as a consequence among other things a significant decline in growth of domestic global demand and a decline in investment rates. This situation of recession in the developed countries means for us in the developing countries: a quantitative decline in our exports of agricultural, mining and mineral primary commodities; an even steeper decline in prices for those primary commodities; and also a decline in our export earnings, which constitute the bulk of our financial resources. That is where our apprehensions lie. As to the problem of the external debt of developing countries, the international context remains unfavourable.
It is precisely because of the size of the economic problems faced by Africa that the international community recognized the urgency of examining in 1986 at the thirteenth special session of the General Assembly of the United Nations the critical economic situation in Africa, which gave rise to the United Nations Programme of Action for African Recovery and Development 1986-1990, more commonly known as UNPAAERD. Today, as we take stock, we are unfortunately obliged to recognise the grim facts. The United Nations Programme of Action has not lived up to its promises, for it has done little to improve the results of the African economies. In this connection my delegation fully endorses the analysis contained in the memorandum submitted by the African ministers responsible for economic development and planning to the Ad Hoc Committee of the General Assembly entrusted with examining and evaluating the United Nations Programme of Action for African Economic Recovery and Development, 1986-1990.
The unsatisfactory results of that Programme will at least have enabled us to establish once and for all the fact that the question of African economic development cannot be properly dealt with without a radical solution to the continent's external debt problem. Without underestimating the importance and genuine merits of various measures and proposals designed to alleviate the debt burden of developing countries, we must nevertheless admit - and this is the position of Cote d'lvoire - that with regard to the political situation of the African countries the problem of debt cannot be separated from that of the price of primary commodities, whether agricultural, mining or mineral products.
There can be no radical solution to the problem of our external debt, while the prices of our primary commodities remain low. Cote d'lvoire is of the opinion that the law of supply and demand is justified in relations among countries with the same level of development, but not in relations between developed and developing countries. There can be no liberty without equality. However, between developing and developed countries there is an enormous gap. No one can maintain that liberalism exists when one side alone fixes the prices for imported raw materials, the prices for exported manufactured products, freight rates and transport and sets the conditions of transfer of the technology required for the industrialisation of the developing countries.
Today, the low prices of primary commodities, whether agricultural, mining or mineral, are justified in economic analyses by the conventional notion of overproduction on the international market. It is our experience that there is no overproduction, but rather, that there is under-consumption owing to the high prices of finished and semi-finished products, which increases the profit margins of businesses and other middle-men.
The fundamental difference between developed and developing countries is that the former possess the necessary technology to transform our insufficiently priced primary commodities into finished products for their domestic consumption and export, whereas we, who lack that capability, are forced to export our primary commodities in a raw state, with all the disadvantages that that entails.
It would be desirable in the next few years to try to bring about an effective transfer of technology to developing countries so that the producers of primary commodities can transform a part of their production domestically, and, above all, can absorb their unemployed by creating new jobs and achieving an over-all improvement in their standard of living through an increase in household income and public funds.
The economy of Cote d'lvoire is subject to exterior pressures created by a combination of high foreign debt and continued low prices for primary export commodities, which result in a persistent need for continued large-scale financing. Thus, on 28 May 1990 the National Assembly of Cote d'lvoire approved a programme of stabilization and economic recovery, which the Government has adopted and implemented. The programme has two elements.
The first concerns short-term financial stability to reduce and gradually eliminate the State deficit and improve the country's economic and financial environment. The second entails structural reforms aimed over the mid-term at restoring the productivity and competitiveness of the national production apparatus in order to restore the bases for economic recovery in keeping with the country's potential. The improvement of the investment climate through appropriate legislative measures as well as the deregulation of the modalities for financing economic activity are also part of this element.
In this connection the International Monetary Fund credit line of $113 million adopted on 20 September 1991 to bolster economic reform in Cote d'lvoire, as well as the $150 million loan granted on 1 October by the World Bank and designed to support the adjustment programme of Cote d'lvoire's financial sector, are both encouraging signs for the success of the new structural reforms undertaken by our country's Government.
Here I should like to thank our international partners - the World Bank, the International Monetary Fund, the European Economic Community and the African Development Bank - with whom we have enjoyed fruitful cooperation, as well as friendly countries, foremost among them France, which have never failed to provide us with the necessary support.
We are now living in the era of international cooperation. In this connection we are witnessing Worth-North development and cooperation, often with a sharing of national sovereignty in various sectors. The revitalization that is now occurring within the Economic Community of West African States (ECOWAS), which includes the 16 States of Western Africa, and the signature of the treaty for the creation of the African Economic Community on 3 June 1991 at Abuja art signs of our awareness of the overwhelming need for setting up closer South-South cooperation in order to take full advantage of North-South cooperation ~ of course in the interest of both sides.
The imperatives of economic growth must not allow us to lose sight of another very important problem that effects all the members of the international community, whatever their level of development. I am referring to the challenge of the environment. Indeed, the constant deterioration of the environment we are witnessing every day affects developing as well as developed countries - for different reasons, of course, but with identical results.
The universality of the problem of the environment means that its solution must be sought within the framework of international cooperation based on interdependence and solidarity. That is why we place such great hopes in the forthcoming world Conference on the environment scheduled to be held at Rio de Janeiro, Brazil, in 5992. From that Conference we expect real commitments on the part of the international community to shoulder its responsibilities in the face of environmental deterioration, particularly through massive assistance to the developing countries, in general, and in particular to the African countries, which remain the most vulnerable in the short run.
Solutions to the environment problem must not be focused solely on the symptoms but rather must try to deal with the underlying causes, keeping intersectoral relations in mind, and the repercussions ecological problems can have over several generations, for the challenge we all face at the dawn of the twenty-first century is to improve and preserve insofar as possible the quality of life on our planet.
In conclusion, I would point out that in this interdependent world both victories and defeats are shared. The time when democracy is everywhere coming into its own as the true expression of individual freedom, the international community has the imperative duty to assist in the effective consolidation of new democracies by resolutely attacking the true causes of the economic catastrophe the under-developed world is experiencing. I mean by resolutely attacking the question of primary-commodity prices, whether agricultural, mining or mineral - for democracy without development will engender only instability and disorder, both of which defeat the objectives of the democracy that guarantees a more stable and more secure world. Peace, as President Houphouet-Boigny often says, cannot co-exist with poverty.
We are at the dawn of a new world order. In Cote d'lvoire, peace has become our second religion. We will spare no effort to bring forth this peace of hearts and minds. We have always given the highest priority to the right to life, that fundamental element of human rights. We therefore express the hope that the new world order will bring forth a world of peace and shared happiness.

